DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 11, and 16, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Do et al. (U.S. 2018/0350791), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Figs. 3-14 and the associated description) a semiconductor device, comprising: a logic cell (LC) on a substrate (100) (Figs. 5-6), the logic cell including a first active region (AR1a) and a second active region (AR2a) spaced apart in a first direction (D1) (Fig. 4); a first active pattern (FN1) on the first active region, and a second active pattern (FN2) on the second active region (Fig. 5), the first and second active patterns extending in a second direction (D2) that intersects the first direction (D1) (Figs. 4-5); a first source/drain pattern (SD1) on an upper portion of the first active pattern (FN1) and a second source/drain pattern (SD2) on an upper portion of the second active pattern (FN2) (Figs. 5-6); a plurality of gate electrodes (GE) that run across the first and second active patterns (Fn1/FN2) and extend in the first direction (D1) (Figs. 5-6), the gate electrodes (GE) arranged in the second direction (D2) at a first pitch; a plurality of first lines (CP) in a first interlayer dielectric layer (110) on the gate electrodes (GE), each of the first lines being electrically connected to the first source/drain pattern (SD1) or the second source/drain pattern (SD2), or the gate electrode (GE) (Figs. 5-6), and the first lines extending parallel to each other in the second direction (D2); and a plurality of 
Do et al., however, fail to teach, among others, at least: the first lines include first to third pin lines, the second lines include first to third routing lines, the first to third pin lines are electrically connected respectively to the first to third routing lines, a length in the second direction of each of the first to third pin lines is less than twice the first pitch, a first overlap region is defined where adjacent ones of the first to third pin lines overlap each other in the first direction, and a length in the second direction of the first overlap region is less than the first pitch, as recited in claims 1, 11, and 16; and these features could not easily be conceived of even by a person skilled in the art in the light of the features disclosed in the cited prior arts.
Since claims 2-10, 12-15, and 17-20, depend either on claims 1, 11, or 16, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
February 22, 2022